UNITED STATES COURT OF APPEALS
                              For the Fifth Circuit



                                  No. 98-51130
                                Summary Calendar



                            CHAROLETTE A. WILLIAMS,

                                                     Plaintiff - Appellant,

                                       VERSUS

                          COMMUNITY BANK/NATIONS BANK,

                                                     Defendant - Appellant.



                  Appeal from the United States District Court
                        for the Western District of Texas
                                 (SA-97-CV-1221)

                                   June 11, 1999

Before DAVIS, DUHÉ, and PARKER, Circuit Judges.

Per Curiam:1

                                    DISCUSSION

     Charolette         Williams   (“Williams”)    worked   as    a   teller   for

NationsBank at its Community Bank facility on Camp Hansen, a United
States Marine Corps base in Okinawa, Japan.              She was employed in

that capacity from August 1995 until her discharge in March 1997.

Williams sued NationsBank in federal district court, asserting: (1)

Title       VII   discrimination    and   retaliation;   (2)     Equal   Pay   Act

violations; (3) denial of due process; (4) conspiracy to terminate


        1
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
her and defraud the United States; and (5) violations of federal

laws protecting whistle blowers.

      In July 1998, NationsBank moved for summary judgment and the

magistrate judge recommended that the motion be granted.         Adopting

the   magistrate’s   recommendations,   the   district   court    granted

summary judgment in favor of NationsBank.      Williams appeals.

      We review grants of summary judgment de novo.        Lawrence v.

Univ. of Tex. Med. Branch at Galveston, 163 F.3d 309, 311 (5th Cir.

1999).   After a careful review of the briefs and the record, we

conclude that the district court properly granted summary judgment

for NationsBank.

                             CONCLUSION

      We affirm the summary judgment in favor of NationsBank.

      AFFIRMED.




                                   2